Case 1:18-cv-03411-JMS-DML Document 1 Filed 11/05/18 Page 1 of 6 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

MICHELLE L. FOX,                              )
                                              )
               Plaintiff.                     )
       v.                                     ) CAUSE NO: 1:18-cv-3411
                                              )
OSH-IN PHYSICIANS GROUP, P.C.;                )
OAK STREET HEALTH MSO, LLC;                   )
d/b/a OAK STREET HEALTH                       )
                                              )
                                              )
                                              )
               Defendants.                    )

                     COMPLAINT AND DEMAND FOR JURY TRIAL

                                     I. Nature of the Case.

       The Plaintiff, Michelle L. Fox (“Fox” and/or “Plaintiff”), brings this action against her

former employer, OSH-In Physicians Group, P.C. and Oak Street Health MSO, LLC, doing

business as Oak Street Health (“Defendants”), pursuant to Title VII of the Civil Rights Act of

1964, 42 U.S.C. § 2000e et seq. and the Civil Rights Act of 1866, 42 U.S.C. § 1981.

                                           II. Parties.

       1.      Fox, at all times relevant to this action, resided within the geographical

boundaries of the Southern District of Indiana, Indianapolis Division.

       2.      Defendant OSH-In Physicians Group, P.C. is a domestic professional corporation

that maintains offices and conducts business within the Southern District of Indiana, Indianapolis

Division. Defendant Oak Street Health MSO, LLC is a foreign limited liability company that

maintains offices and conducts business within the Southern District of Indiana, Indianapolis

Division.




                                                 1
Case 1:18-cv-03411-JMS-DML Document 1 Filed 11/05/18 Page 2 of 6 PageID #: 2




                                  III. Jurisdiction and Venue.

       3.      Defendants are an “employer” within the meaning of 42 U.S.C. § 2000e(b).

       4.      Fox was an “employee” within the meaning of 42 U.S.C. § 2000e(f).

       5.      Fox satisfied her obligation to exhaust her administrative remedies and having

timely filed a charge with the United States Equal Employment Opportunity Commission

(“EEOC”) and receiving her Notice of Suit Rights, brings this original action within ninety (90)

days of her receipt thereof.

       6.      Fox is a “person” under 42 U.S.C. § 1981.

       7.      Fox held an employment relationship with Defendants under 42 U.S.C. § 1981.

       8.      Jurisdiction is conferred on this Court by 42 U.S.C. § 2000e-5(f)(3), 42 U.S.C. §

1981, 28 U.S.C. § 1343(a)(4), and 28 U.S.C. § 1331.

       9.      All facts, events, and transactions giving rise to this lawsuit occurred within the

geographic environs of the Southern District of Indiana, Indianapolis Division. Thus, venue is

proper in this Court.

                                     IV. Factual Allegations

       10.     Fox is of Lebanese and Arab descent/racial ethnicity. Fox is part of an ethnically

and physiognomically distinctive sub-group of homo sapiens.

       11.     Fox is not African American.

       12.     Fox commenced her employment with Defendants on or about March 15, 2017, as

an advanced provider Nurse Practitioner.

       13.     At all relevant times of employment, Fox has met and/or exceeded Defendants’

legitimate and reasonable performance expectations.

       14.     Defendants never formally or progressively disciplined Fox prior to her



                                                 2
Case 1:18-cv-03411-JMS-DML Document 1 Filed 11/05/18 Page 3 of 6 PageID #: 3




termination. Defendants never provided Fox with a negative performance evaluation or placed

her on a performance improvement plan or probation prior to her termination. Defendants

promoted Fox from NP1 to NP2, and Defendants offered Fox the position of Medical Director

prior to her termination.

         15.   Defendants consistently provided positive feedback and evaluations to Fox

concerning her work performance.

         16.   On December 16, 2017, Fox attended a Christmas function, outside of business

hours, hosted by one of Defendant’s physicians. A number of Defendants’ employees (including

spouses and significant others) attended this gathering outside of work hours and work location.

         17.   At this Christmas function, around ten (10) employees, all of whom were African

American except for Fox, engaged in an open discussion about the use of certain racial terms,

such as the N-word (and variants thereof), as well as the term “cracker,” in light of the speaker’s

own race/ethnicity.

         18.   During this discussion, Fox and multiple African American employees used the

N-word (only “aa” variant, Fox never used “er”). At least two (2) African American employees

referred to Caucasians as “crackers.” Fox did not use the term in a disparaging or derogatory

sense.

         19.   Subsequently, Defendants conducted an investigation into Fox’s language at the

Christmas function. During the investigation, Fox informed Defendant, among other things, that

she was Lebanese and numerous other African American employees openly used racial terms, in

fact the exact same language, that night without being investigated. Fox openly questioned why

she, the only non-African American as opposed to others, was the only one being investigated

for the same speech.



                                                 3
Case 1:18-cv-03411-JMS-DML Document 1 Filed 11/05/18 Page 4 of 6 PageID #: 4




       20.    Fox engaged in protected activity under Title VII and Section 1981.

       21.    On December 21, 2017, Defendants terminated Fox’s employment.

       22.    Defendants’ stated reason for the termination is her “culturally and racially

insensitive language at the Company’s holiday party on December 16, 2017.” [Position

Statement filed at EEOC].

       23.    African American employees uttered the exact same speech as Fox, yet

Defendants did not label the same speech by African Americans as “culturally and racially

insensitive,” nor did Defendants terminate the African American employees for use of the same

language.

       24.    Defendants have subjected Fox to less favorable terms, conditions, and privileges

of employment because of her race and/or non-affiliation with the African American race.

Defendants have different standards for its employees based upon their race. Defendants

permitted similarly situated African American employees to use the same racial terms, yet

Defendants terminated Fox, the only non-African American employee, for her use of the same

speech. Defendants took no disciplinary action against similarly situated African American

employees for comparable behavior.

       25.    Fox has been and continues to be economically and emotionally harmed by

Defendant’s discriminatory actions.

                                  V. Legal Causes of Action

                            COUNT I – RACE DISCRIMINATION –
                              TITLE VII AND 42 U.S.C. § 1981

       26.    Plaintiff hereby incorporates paragraphs one (1) through twenty-five (25) of her

Complaint herein.

       27.    Defendants terminated Fox because of her race/ethnicity/national origin and/or


                                                4
Case 1:18-cv-03411-JMS-DML Document 1 Filed 11/05/18 Page 5 of 6 PageID #: 5




her non-affiliation with the African American race/ethnicity. If Fox would have been African

American, Defendants would not have terminated her employment.

        28.     Defendants’ unlawful actions were intentional, willful, and done in reckless

disregard of Fox’s legally protected rights under Title VII.

        29.     Fox has suffered damages as a result of Defendants’ unlawful conduct.

                COUNT II – RETALIATION – TITLE VII AND 42 U.S.C. § 1981

        30.     Plaintiff hereby incorporates paragraphs one (1) through twenty-nine (29) of her

Complaint herein.

        31.     Fox engaged in protected activity under Title VII and Section 1981.

        32.     Defendants terminated Fox in retaliation for her protected activity.

        33.     Defendants’ actions were intentional, willful, and done in reckless disregard of

Fox’s rights.

        34.     Fox has suffered damages as a result of Defendants’ unlawful conduct.

                                   VI. REQUESTED RELIEF

        WHEREFORE, Plaintiff, Fox, by counsel, requests that this Court find for her and Order

that:

        1.        Defendants reinstate Plaintiff and/or provide front pay;

        2.        Defendants pay to Plaintiff all of her lost wages and benefits;

        3.        Defendants pay to Plaintiff compensatory damages;

        4.        Defendants pay to Plaintiff punitive damages;

        5.        Defendants pay Plaintiff any additional lost wages, bonuses, compensation,

                  and monetary loss suffered as a result of Defendants’ unlawful actions;

        6.        Defendants pay to Plaintiff pre- and post- judgment interest;



                                                 5
Case 1:18-cv-03411-JMS-DML Document 1 Filed 11/05/18 Page 6 of 6 PageID #: 6




       7.        Defendants pay Plaintiff’s reasonable costs and attorney fees incurred in

                 litigating this; and,

       8.        Defendants pay to Plaintiff any and all other damages and/or relief deemed

                 appropriate and just by this Court, including equitable and legal relief.




                                                      Respectfully submitted,


                                                       s/ Ryan P. Sink
                                                      Ryan P. Sink (27350-29)
                                                      FOX WILLIAMS & SINK, LLC
                                                      6177 North College Avenue
                                                      Indianapolis, IN 46220

                                                      rsink@fwslegal.com
                                                      Telephone: 317-254-8500




                                 DEMAND FOR JURY TRIAL

       The Plaintiff, Michelle L. Fox, by counsel, respectfully requests a jury trial as to all

issues deemed triable.



                                                      s/ Ryan P.Sink
                                                      Ryan P. Sink




                                                 6
